          Case 1:19-cv-06774-JPC Document 32 Filed 11/17/20 Page 1 of 1
                                PHILIP J. DINHOFER, LLC
                                            ATTORNEYS AT LAW
                                       77 N. CENTRE AVE. - SUITE 311
                                       ROCKVILLE CENTRE, NY 11570
                                              TEL: 516-678-3500
       11/17/2020                             FAX: 516-678-4235
                                     E-MAIL: PJDLLC2806@YAHOO.COM
                                                                It is hereby ORDERED that the November 20, 2020
                                         November 16, 2020 conference is ADJOURNED to March 5, 2021 at 12:00 p.m.,
                                                                and that the parties shall submit the Case Management Plan
Honorable John P. Cronan                                        and Scheduling Order outlined in the Court's October 27,
                                                                2020 Order (Dkt. 30) by February 25, 2021. Should the
United States District Judge
                                                                parties require additional time, they may submit a second
Southern District of New York                                   adjournment request to the Court. The Court wishes Mr.
500 Pearl Street                                                Dinhofer a speedy recovery.
New York, NY 10007
                                                                SO ORDERED.
Re:    Peter Pharoah v. Metro-North Commuter Railroad           Date: November 16, 2020
                                                                      New York, New York
       File No.: 19 Civ. 6774 (JPC)
                                                                                               _______________________
                                                                                               JOHN P. CRONAN
Dear Judge Cronan:                                                                             United States District Judge

For my own personal medical reasons it is necessary for me to request an adjournment sin die of this
Friday’s (11/20/2020) telephone conference at 12 PM.

For the past few months I have been complaining to my wife that I am unable to see and that I read
with great difficulty, but still everything I look at is hazy, foggy, blurry and/or distorted, no matter
how large/small it is. Lights and lighted surfaces cause further haze and/or halo’s. I have to enlarge
print on my computer monitor in order to read/type, but find that this results in severe headaches
after a short while, so I am limited to only a few minutes at a time. At first we thought this may be
an unwanted but known side effect of certain medication I had been taking and in that regard I have
been safely and gradually tapering down my dosage just as I had built it up in the original instance.
When that failed to effect any cure of the problem, late last week I saw two different eye doctors on
an emergency basis and learned from both of them that I have bilateral cataracts that are in need of
surgical removal. I am advised by the eye doctor whom I prefer does my surgery, that at present the
earliest he will be able to schedule my first eye for surgery is in early January, and that he will then
do my other eye the following month. Because of my visual problems the doctor has advised me
to limit computer time, reading in general, daytime driving to local driving of no more than 5 miles
from home, and that I should avoid driving in the dark.

In view of the foregoing, I am constrained to request an adjournment of this Friday’s (11/20/2020)
telephone conference as I am not presently capable of doing all the reading/writing necessary to
safely and properly read, conduct discovery, prepare demands/responses, etc.. Following my
second eye operation, once my doctor advises that I may safely resume my normal daily activities,
I will be in contact with the Court to set up an appropriate discovery scheduling order.

I have spoken with Alan Muraidekh, Esq., attorney for defendant, who consents to this application.

Respectfully yours,


Philip J. Dinhofer
PHILIP J. DINHOFER
PJD/dd
cc:    Alan Muraidekh, Esq.
       (Via ECF)
